Title: George Mercer to Henry Campbell, 11 December 1755
From: Mercer, George
To: Campbell, Henry



[Alexandria, 11 December 1755]
To Sergeant Campbell, of the Virginia Regiment.

You are to be particularly careful of the waggons &c. under your charge, and are to see that centinels are kept over them. If any just complaint is made of the misbehaviour of the party under your command, upon their march, you will be punished by a Court Martial—You are to see that the waggoners do not loiter or idle their time, but make the utmost dispatch to Winchester. So soon as you arrive at Winchester, you are to deliver the things to the Commissary there, and are to take his receipt for them. Given at Alexandria, &c. December 11th 1755.

G:M. aid de camp.

